PER CURIAM.
The referee on February 18, 1971, filed his report recommending certain disciplinary actions against the respondent, Edward B. Johnson, Jr., a member of The Florida Bar.
The accused lawyer has not sought review as permitted by Rule 11.09(3) of the Integration Rule of The Florida Bar, 32 F.S.A. The recommendation of the referee is, therefore, approved and accordingly respondent is hereby publicly reprimanded and directed to show, instanter, to the satisfaction of the Bar that he has instituted an accounting system which will permit complete control of monies entrusted to him. Respondent is further ordered to pay the costs of these proceedings in the amount of $640.50.
It is so ordered.
ERVIN, A. C. J., and CARLTON, BOYD, McCAIN and DEKLE, JJ., concur.